DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 8/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. No. 2015/0219691 to Cook et al.

Regarding claim 1, Cook teaches an apparatus comprising:
a calibration circuit (500) configured to adjust a measurement of an alternating current (¶ [0039]), the calibration circuit comprising:
at least one electrical element (Z_set) located in an electrical pathway between two terminals of the calibration circuit (two output terminals of the impedance network 502), wherein the electrical pathway is configured to provide an electrical connection between the two terminals when the electrical pathway is in a closed circuit configuration (¶ [0039]); and
at least one other electrical element located in the electrical pathway between the two terminals (¶ [0039]);
wherein the electrical pathway is configured to be set to an open circuit configuration when the at least one other electrical element of the calibration circuit has been affected (¶ [0039]).

Regarding claim 2, Cook teaches the apparatus of claim 1, wherein the electrical element is a resistor (Z_sense).

Regarding claim 7, Cook teaches the apparatus of claim 1, further comprising a plurality of electrical pathways, each electrical pathway of the plurality of electrical pathways including at least one respective electrical element and at least one respective other electrical element (¶ [0037]).

Regarding claim 8, Cook teaches the apparatus of claim 7, wherein the plurality of electrical pathways includes at least one of: a plurality of capacitors connected to each other in parallel (figure 9), a plurality of resistors connected to each other in parallel, or a plurality of fuses connected to each other in parallel.

Regarding claim 9, Cook teaches the apparatus of claim 1, further comprising: a second electrical pathway between one of the two terminals and a different terminal, the second electrical pathway including at least one additional electrical element and at least one additional other electrical element (claim 7).

Regarding claim 10, Cook teaches the apparatus of claim 9, further comprising: a separation electrical element connected between the one of the two terminals and the different terminal, such that there is a separation between the electrical pathway and the second electrical pathway (¶ [0042]).

Regarding claim 11, Cook teaches the apparatus of claim 10, wherein the separation electrical element is at least one resistor (¶ [0042]).

Regarding claim 12, Cook teaches the apparatus of claim 9, wherein the electrical element is a resistor and the additional electrical element is a capacitor (figure 9).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 6, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of United States Patent App. Pub. No. 2019/0050009 to Price et al.

Regarding claim 4, Cook teaches the apparatus of claim 1, but does not teach explicitly wherein the other electrical element is a fuse.
However, Price teaches wherein the other electrical element is a fuse (¶ [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the fuse of Price with the apparatus of Cook in order to provide a cost-effective and safe means of providing permanent or semi-permanent calibration by burning in the correctly calibrated circuit via sacrificing fuses as taught by Price.

	Regarding claim 6, Cook teaches the apparatus of claim 1, but does no teach explicitly wherein the other electrical element is configured to be burned in order to open the electrical pathway.
However, Price teaches wherein the other electrical element is configured to be burned in order to open the electrical pathway (¶ [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the fuse of Price with the apparatus of Cook in order to provide a cost-effective and safe means of providing permanent or semi-permanent calibration by burning in the correctly calibrated circuit via sacrificing fuses as taught by Price.

Regarding claim 22, Cook in view of Price teaches the apparatus of claim 4, and Price further teaches wherein the fuse is configured to be intact during a calibration mode of operation (¶ [0033]).

Regarding claim 23, Cook in view of Price teaches the apparatus of claim 22, and Price further teaches wherein the fuse is configured to be burned open to set a calibration configuration during a set calibration mode of operation (¶ [0033]).

Regarding claim 24, Cook teaches the apparatus of claim 1, but Cook does not teach explicitly comprising a controller configured to control the calibration circuit in a calibration mode of operation and set calibration mode of operation.
However, Price teaches comprising a controller configured to control the calibration circuit in a calibration mode of operation and set calibration mode of operation (¶ [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the controller of Price with the apparatus of Cook in order to be able to execute varied calibration instructions via the input circuit of Cook to enhance the usefulness of the apparatus in being able to calibrate for a wide range of objectives.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook.

Regarding claim 13, Cook teaches the apparatus of claim 1, further comprising a first plurality of electrical pathways between the two terminals, but does not teach explicitly wherein the first plurality of electrical pathways comprises the electrical pathway, and wherein the apparatus further comprises an additional plurality of electrical pathways between one of the two terminals and a different terminal, wherein each of the additional plurality of electrical pathways comprises at least one additional electrical element and at least one additional other electrical element.
However, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because duplicating the electrical pathways taught in claim 1 to yield the claimed subject matter of claim 13 involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).

Regarding claim 14, Cook teaches the apparatus of claim 13, further comprising: a separation electrical element connected between the one of the two terminals and the different terminal, such that there is a separation between the first plurality of electrical pathways and the additional plurality of electrical pathways (¶ [0042]).

Regarding claim 15, Cook teaches the apparatus of claim 14, wherein the electrical element of the first plurality of electrical pathways is a different type of electrical element than the additional electrical element of the additional plurality of electrical pathways (¶ [0042]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chinese Patent Document No. 204241579 U to Li et al.

Regarding claim 16, Cook teaches the apparatus of claim 1, but does not teach explicitly further comprising at least one second electrical pathway located in a separate housing than the electrical pathway, the at least one second electrical pathway including at least one additional electrical element and at least one other additional electrical element.
However, Li teaches at least one second electrical pathway located in a separate housing than the electrical pathway, the at least one second electrical pathway including at least one additional electrical element and at least one other additional electrical element (figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use separate housings for different electrical pathways in order to reduce interference such as crosstalk.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2017/0117877 to Ha discloses mismatch calibration of a capacitive differential isolator.
United States Patent App. Pub. No. 2013/0128396 to Danesh et al. discloses current measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2858     

/TUNG X NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                                                       
12/13/2022